Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/079,753 filed on 10/26/2020 has been considered.  Claims 1-5 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority of the Application No. JP2019-208409, filed on 11/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0167931 hereinafter Lee) in view of Ragusa et al. (US 2021/0067968 hereinafter Ragusa).
Regarding claim 1, Lee discloses a control device that executes a processing request from a plurality of information processing devices, the control device comprising: 
a storage unit that stores an authentication ledger in which authentication information relating to a user of the plurality of information processing devices is stored (¶ [0050], [0086]; i.e. the HGW stores registered user profiles and user-specific voice information to identify each user), an authorization ledger in which access authorization for a request of each user is stored, operation information indicating a processing request executed on a device as a control target, and operation recording target information indicating whether each processing request to the device which is a control target is a target to be stored in the operation information (¶ [0041], [0051], [0080], [0085]; i.e. the user profiles may be registered and stored such that each user has different control authority to the operation of different target devices, ¶ [0088]; i.e. the HGW generates the authority information of the mobile device based on a result of the authentication); 
a control execution unit that executes control according to the processing request on the device which is the control target (¶ [0048]; i.e. a controller that recognizes the voice command and sends the control command instructing the corresponding target device to perform the operation); and 
an authentication integrating function unit, wherein the authentication integrating function unit includes an authentication management unit that, in a case of receiving authentication information relating to a user from one information processing device, compares the authentication information with the authentication ledger, and performs an authentication determination as to whether the user indicated by the authentication information is an authorized user (FIG. 16, ¶ [0086], [0095]; i.e. determining that the user is an registered/authorized user based on the user authentication information); 
an authorization unit that determines whether a processing request from the one information processing device is a request to be authorized based on the authorization ledger (FIG, 16, ¶ [0122]-[0123]; i.e. determining whether the user has the authority to command the operation); and 
an execution authorization unit that, in a case in which the processing request from the one information processing device authorized by the authorization unit is a request for changing an operation state of the device which is the control target, determines whether to authorize an execution of the processing request from the one information processing device (FIG. 16, ¶ [0048]-[0050], [0107]-[0108]; i.e. determining that the receive control command is the control command for controlling the operation of the target device and the target device is ready for the operation) based on at least the operation information; 
in a case of authorizing the execution of the processing request from the one information processing device, causes the control execution unit to execute the processing request from the one information processing device (¶ [0095]-[0098], [0107]-[0108]; i.e. sending the control command for instructing the target device to perform the operation); and 
in a case of not authorizing the execution, transmits an error response to the one information processing device (FIG. 16, ¶ [0122]-[0123]; i.e. if the authority is not given, sending the notification to the user).
Lee discloses determines whether to authorize an execution of the processing request from the one information processing device but does not explicitly discloses based on at least the operation information.
However, Ragusa discloses determines whether to authorize an execution of the processing request based on at least the operation information (¶ [0025]; i.e. identifying the received command and determining whether the received command is stored in a list of varying authorization commands to allow the command to be executed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragusa’s teaching into Lee in order to authorize user to securely transmit authentication information using voice command (Ragusa, ¶ [0009]-[0011]).
Regarding claim 2, Lee in view of Ragusa discloses the control device according to claim 1, further comprising a signal interpretation unit that receives a signal from outside, and interprets an operation state of the device as a control target from the signal received, wherein the execution authorization unit determines whether to authorize the execution of the processing request from the one information processing device based on an operation state of the device which is the control target indicated by the control execution unit and an operation state of the device which is the control target indicated by the signal interpretation unit, together with the operation information (Lee, ¶ [0095]-[0096]).
Regarding claim 3, Lee in view of Ragusa discloses the control device according to claim 1, wherein, in a case in which the processing request from the one information processing device is executed as a request for changing the operation state of the device which is the control target, the execution authorization unit initializes the operation information (Lee, ¶ [0095]-[0096]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0167931 hereinafter Lee) in view of Ragusa et al. (US 2021/0067968 hereinafter Ragusa) and further in view of Raniere (US  2014/0280715).
Regarding claim 4, Lee in view of Ragusa discloses the control device according to claim 1.
Lee in view of Ragusa does not explicitly disclose wherein, in a case in which a processing request from another information processing device is stored in the operation information at a time of receiving a processing request from the one information processing device, the execution authorization unit transmits the error response to the one information processing device.
However, Raniere suggests wherein, in a case in which a processing request from another information processing device is stored in the operation information at a time of receiving a processing request from the one information processing device, the execution authorization unit transmits the error response to the one information processing device (¶ [0069]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Raniere’s teaching into Lee in view of Ragusa in order to resolve the conflict requests for processing the same operation on a device from different requesting devices (Raniere, ¶ [0069]-[0071]).
Regarding claim 5, Lee in view of Ragusa and Raniere discloses the control device according to claim 4, wherein the execution authorization unit transmits the error response to the one information processing device by adding data indicating the other information processing device (Raniere, ¶ [0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435